     Case 1:19-cr-00153-DAD-BAM Document 78 Filed 08/28/20 Page 1 of 1

                            IN THE UNITED STATES DISTRICT COURT
 1
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 2
                                                  ******
 3   UNITED STATES OF AMERICA,                           Case No.: 1:19CR00153 DAD-BAM
 4
                    Plaintiff,
 5
            v.                                           ORDER GRANTING REQUEST TO
 6                                                       SEAL MEDICAL DOCUMENTS
     MICHAEL MIZE
 7

 8                  Defendant.

 9          The Court has read and considered defendant Michael Mize’s request to seal a
10   document and the medical records report prepared by Wellpath. The Court finds compelling
11   reasons to file the evaluation under seal. Therefore, the request of Roger D. Wilson, attorney
12   for Michael Mize, is granted.
13          The Clerk of the Court is directed to file Wellpath’s medical records report on
14   defendant Michael Mize under seal.
     IT IS SO ORDERED.
15

16      Dated:     August 27, 2020                             /s/ Barbara   A. McAuliffe             _
17                                                       UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26
27

28

                                                       3
                                 DEFENDANT’S REQUEST TO SEAL DOCUMENTS; ORDER.
